            Case 1:18-cv-00800-LY Document 53 Filed 01/27/20 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

RICHARD MEYER,                               §
     Plaintiff,                              §
                                             §
v.                                           §       CASE NO.: 1:18-CV-00800
                                             §
MARK WAID ,                                  §      (Jury Demanded)
    Defendant.                               §

                        PLAINTIFF’S OBJECTION TO
             MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION


       Plaintiff Richard Meyer files this Objection to the Magistrate Judge’s Report and

Recommendation regarding Defendant Mark Waid’s Motion to Dismiss the First Amended

Complaint.

                                  I.      INTRODUCTION

       1.      This Court referred Defendant’s Motion to Dismiss Amended Complaint for Lack

of Personal Jurisdiction (the “Motion”) [Dkt. 47] to the United States Magistrate Judge Mark

Lane. On January 14, 2020, Judge Lane issued his Report and Recommendation (the “Report”)

[Dkt. 51]. In the Report, Judge Lane concluded that this Court should deny in part, and grant in

part, the Motion. Specifically, the Report correctly recommends that the Motion should be denied

as to Meyer’s claims for tortious interference with contract and for Meyer’s claim for defamation

arising from Waid’s actions at a Houston, Texas comic convention (the “Houston Defamation

Claims”). But the Report incorrectly recommends the Motion be granted with respect to Meyer’s

other claims for defamation(the “Outside Houston Defamation Claims”). In doing so, the Report

overlooks the fact that Outside Houston Defamation Claims involve Waid making the same
            Case 1:18-cv-00800-LY Document 53 Filed 01/27/20 Page 2 of 6




statements as the Houston Defamation Claims. Meyer respectfully objects to the recommendation

that the Outside Houston Defamation Claims be dismissed.

                         II.    ARGUMENT AND AUTHORITIES

       2.      If a party timely objects to the magistrate judge’s recommendations or findings,

the district court must determine de novo any part of the objectionable portions of the

recommendations or findings. 28 U.S.C. §636(b)(1); Fed. R. Civ. P. 72(b)(3). The district court

may then accept, reject, or modify the recommendations or findings, in whole or in part. 28

U.S.C. §636(b)(1); FED. R. CIV. P. 72(b)(3).

       3.      As this Court knows, Meyer is only required to provide a “short and plain

statement of the claim showing that [Meyer] is entitled to relief” and a demand for the relief

sought in his Complaint. See FED. R. CIV. P. 8(a). When considering a challenge to personal

jurisdiction, the Court should consider the entirety of the Complaint along with the evidence

presented in response to the jurisdictional challenge and resolve any factual disputes in favor of

the non-movant. See WithdrawalEase.com v. Withdrawalaid.com, Cause No. 1:14-CV-878-LY,

2014 WL 1247940, at *2 (W.D. Tex. Dec. 18, 2014).

       4.      Waid’s primary contention is that there is no evidence that he knew Meyer resided

in Texas and Waid cites his own, self-serving declaration as proof. But there is no reason to

believe this testimony any more than there was to give credence to Waid’s original, and false,

sworn testimony that he did not know Antarctic Press was located in Texas and had not made any

defamatory remarks about Meyer in Texas. Waid was forced to recant that testimony after a

recording of Waid’s May 26, 2018 remarks in Houston emerged. See Response to Motion to

Dismiss First Amended Complaint (“Response”) [Dkt. 44], ¶ 16. In his deposition, Waid could

not explain how or when he became aware, as the recording made clear, that Waid knew Antarctic



OBJECTION TO MAGISTRATE JUDGE’S
REPORT AND RECOMMENDATIONS                                                                 Page 2
            Case 1:18-cv-00800-LY Document 53 Filed 01/27/20 Page 3 of 6




Press was based in Texas only two weeks after the call with Antarctic Press. See id. Likewise,

Waid provided no explanation for how or why he forgot that information five months later when

Antarctic Press’s location became a jurisdictional fact. Waid’s self-professed lack of knowledge

is not credible. Waid’s self-serving testimony that he did not know Meyer resided in Texas should

not be given any weight. This Court has jurisdiction over the Outside Houston Defamation

Claims.

       5.      Even if this Court would not otherwise have specific jurisdiction over those

actions, this Court can, and should, exercise pendent jurisdiction over them, a point which the

Report brushes off without examination of more current authorities cited by this Court and others

exercising pendent jurisdiction. Citing multiple cases from courts within the Fifth Circuit and

elsewhere, this Court has observed that “[a]lthough the Fifth Circuit has not yet expressly ruled

on pendent personal jurisdiction, other circuits to consider the issue have uniformly approved the

doctrine.” Brown v. Harris, No. A-11-CA-683-LY, 2011 WL 13235052, at *6 (Tex. W.D. Sept.

20, 2011) (“Brown I”) ; see also Brown v. Harris, 2012 WL 13033974 (adopting Brown I report

and recommendation). In Brown I, this Court exercised jurisdiction over claims for which there

was no argument other than pendent personal jurisdiction. See id., at *6.

       6.      “[P]endent personal jurisdiction exists when a court possesses personal

jurisdiction over a defendant for one claim, lacks an independent basis for personal jurisdiction

over the defendant for another claim that arises out of the same nucleus of operative fact, and

then, because it possesses personal jurisdiction over the first claim, asserts personal jurisdiction

over the second claim.” Id. (internal quotations omitted); see also Halcyon Biomedical Inc. v.

Glatt Air Techniques, Inc., No. H-19-690, 2019 WL 2420232, at *7 (N.D. Tex. June 10, 2019).

The exercise of pendent jurisdiction promotes judicial economy and prevents piecemeal litigation.



OBJECTION TO MAGISTRATE JUDGE’S
REPORT AND RECOMMENDATIONS                                                                   Page 3
            Case 1:18-cv-00800-LY Document 53 Filed 01/27/20 Page 4 of 6




See Canyon Furniture Co., v. Rueda Sanchez, No. SA-18-CV-18-00753-OLG, 2018 WL

6265041, at *13 (W.D. Tex. Nov. 8, 2018). It is appropriate for a court exercise pendent

jurisdiction when the claims over which the court has personal jurisdiction share a common

nucleus of operative fact with the claims the court does not have jurisdiction. See id.; see also CS

Identity Corp. v. New Equity Prod. Co., No. 1:18-CV-00870-RP, 2019 WL 3884158, at *4 (W.D.

Tex. Aug. 19, 2019) (exercising pendent personal jurisdiction over claims for which the court

would not have an independent basis for personal jurisdiction).

       7.      Whether the particular instance occurred in Houston, Texas or elsewhere, Meyer’s

defamation claim are based on the same defamatory statements by Waid – that Meyer is a racist,

a homophobe, and a sexist, who encourages his followers to harass the objects of Meyer’s

supposed hatred. In Houston, Waid paraphrased his telephone call with Antarctic Press saying,

“These guys are . . . indefensible human beings.. . . they harass women, they harass minorities,

they harass LGBTQ people, um, they’re full of hate.” See Response, ¶ 11. Waid also repeated

his false claim that Meyer had compiled a list of the names and phone numbers of employees who

worked at comic book stores that were not going to carry Meyer’s comic book and encouraged

Meyer’s followers to harass them. Id. Waid had made the latter claim in a Facebook post on the

day of his phone call with Antarctic Press and in an interview two days later. See id., ¶¶ 5, 9.

       8.      Waid made the same defamatory remarks that he made in Houston, Texas (i.e., that

Meyer is a racist, sexist, LGBTQ-hater, who harasses comic book employees) to Antarctic Press,

online, and to the media. Neither the courts nor Meyer should be burdened with a separate lawsuit

that will entail the same evidence of Waid defaming Meyer outside of Houston. Waid made the same

defamatory statements when he encouraged Antarctic Press to breach its contract with Meyer and

when Waid defamed Meyer at the Houston comic convention. The Report correctly concludes that

this Court has jurisdiction over Meyer’s claims for tortious interference with contract and for the

OBJECTION TO MAGISTRATE JUDGE’S
REPORT AND RECOMMENDATIONS                                                                   Page 4
           Case 1:18-cv-00800-LY Document 53 Filed 01/27/20 Page 5 of 6



Houston Defamation Claims. This Court should not require piecemeal litigation of Waid’s repetition

of the same statements and should exercise pendent personal jurisdiction over the Outside Houston

Defamation Claims if personal jurisdiction does not appear obvious to the Court.

                              III.    CONCLUSION AND PRAYER

        For the foregoing reasons, Plaintiff Richard Meyer respectfully requests that the Court

reject the Report’s recommendation that Meyer’s defamation claim for statements made online

and elsewhere outside of Houston, Texas, be dismissed, adopt the Report as to Meyer’s tortious

interference with contract and Houston Defamation Claims, deny Defendant’s Motion to Dismiss

the Amended Complaint for Lack of Personal Jurisdiction in its entirety, and grant Meyer such

other and further relief to which he is justly entitled.

                                                Respectfully submitted,

                                                FRITZ, BYRNE, HEAD & GILSTRAP, PLLC
                                                221 West Sixth Street, Suite 960
                                                Austin, Texas 78701
                                                Telephone: (512) 476-2020
                                                Telecopy: (512) 477-5267

                                                BY:          /s/ Daniel H. Byrne
                                                           Daniel H. Byrne
                                                           State Bar No. 03565600
                                                           Email: dbyrne@fbhg.law
                                                           Dale L. Roberts
                                                           State Bar No. 24001123
                                                           Email: droberts@fbhg.law

                                                ATTORNEYS FOR PLAINTIFF RICHARD MEYER




OBJECTION TO MAGISTRATE JUDGE’S
REPORT AND RECOMMENDATIONS                                                                 Page 5
          Case 1:18-cv-00800-LY Document 53 Filed 01/27/20 Page 6 of 6




                               CERTIFICATE OF SERVICE

       I certify that this document was served on the counsel of record listed below using the
Court’s ECF system on January 27, 2020:

Beverly Reeves
breeves@reevesbrightwell.com
Ryan Pierce
rpierce@reevesbrightwell.com
Reeves & Brightwell, LLP
221 West Sixth Street, Suite 1000
Austin, Texas

Mark S. Zaid
mark@markzaid.com
Mark S. Zaid, P.C.
1250 Connecticut Avenue, Northwest, Suite 700
Washington, D.C. 20036


                                           /s/ Daniel H. Byrne
                                           Daniel H. Byrne




OBJECTION TO MAGISTRATE JUDGE’S
REPORT AND RECOMMENDATIONS                                                             Page 6
